Gilbert, J.,
dissenting. A clear statement of the case appears preceding the opinion bjr the majority of the court. From this statement I am convinced that the court erred in refusing to sustain the general demurrer to the petition. In brief, the petition seeks the extraordinary powers of equity to stay the progress of a municipal government in the exercise of its powers of taxation. The petition is filed by several persons; that is, the attack is “en masse.” It seeks to enjoin (1) the arrest of criminal prosecutions for violation of the ordinance in question, and (2) the issuance of executions against petitioners to collect the taxes sought to be im*63posed. The petition alleges that the tax ordinance is invalid, because (1) it is in violation of the general tax act (Ga. Laws 1937, p. 56, 80), and (3) it is unconstitutional, because in violation of designated portions of the constitution. No execution has been issued against any of the petitioners for the purpose of enforcing the tax. No arrests have been made, and no throats of arrests. It is sought to enjoin these anticipated proceedings. It is merely alleged, that, unless the city is restrained from attempting to enforce the ordinance, “these petitioners will be- subjected to repeated arrests and prosecutions, . . and the property of these petitioners will be levied upon under executions against them, and these petitioners will be put to the great expense and inconvenience of defending numerous criminal prosecutions and of defending themselves and their property in the courts against sales under executions. Petitioners have large amounts of money invested in the motor-buses which they operate, and the effect of the prosecution of petitioners and of the issuance and levy of executions against petitioners will injure and destroy the property of petitioners, will deprive them of the legitimate enjoyment of their property, and will prevent them from pursuing a useful and legitimate occupation and business.” These allegations, according to the general rule, must be construed most strongly against the pleader; but, without applying this rule, it is obvious that the pleader did not intend to convey the idea that any execution had already been issued or levied, or that any petitioner had been arrested. The meaning is plain that the pleader is expressing a conclusion only. Had it been otherwise, facts would have been stated; the pleader would not have omitted allegations so important as the statement of facts which would have been so powerful or so persuasive upon the court, as that executions had been issued and levied and sales of property imminent, or that petitioners had been arrested and were in danger of incurring fines or suffering imprisonment. Regardless, therefore, of all other questions entering into the issue of the validity of the tax ordinance, the court should have sustained the general demurrer to the petition.
Of course the City of Waycross is not insolvent, nor would the payment of the small amount of tax imposed constitute irreparable damage. There is a line of decisions by this court to the effect that where an ordinance is absolutely void, because in conflict with *64the constitution, it amounts to no law at all, and in such case a court of equity will' assume jurisdiction to enjoin its enforcement. City of Atlanta v. Jacobs, 125 Ga. 523, 528 (54 S. E. 534); Green v. Hutchinson, 128 Ga. 379 (57 S. E. 353). But such procedure is applied where there are other facts which will justify the jurisdiction of equity, for instance, where the defendant is insolvent, or the damages will be irreparable, or where from/ any other circumstances the petitioner has not a complete and adequate remedy at law, and where the petition shows facts to exist which justify and call for the exercise of extraordinary powers, and not where the petitioner is merely alarmed because of the apprehension of loss or damage. The tax, if paid under an invalid ordinance, under protest, could be recovered. If that procedure was not deemed desirable, the petitioners could have filed to the levy of the tax execution an affidavit of illegality; for the charter of the City of Waycross provides for that procedure. Ga. Laws 1909, p. 1491 § 41. A long line of decisions of this court, together with the provisions of the Civil Code (1910), § 5491, makes it certain that equity will not interfere to enjoin a criminal prosecution, even in the instance of repeated arrests or multiplicity of suits; for if it were otherwise, enforcement of criminal laws of the State could be indefinitely delayed. Moreover, it would be especially unthinkable for a court of equity to enjoin a criminal prosecution where no arrests had been threatened or made. If it were otherwise, any person, not himself involved, but acting as a shield for another, might go into a court of equity and ask that a criminal statute be declared void, and that public officers be enjoined from undertaking to enforce it. For a general discussion of this phase of the question and an imposing array of decisions of this court, reference is made to Georgia Railway & Electric Co. v. Oakland City, 129 Ga. 576 (59 S. E. 296), and cit. See also the dissenting opinion in Town of Lilburn v. Alford, 163 Ga. 285 (136 S. E. 65).
This case was submitted to the court on the pleadings, no evidence being offered. The allegations of the petition and the answer of the defendant municipality merely join issue on an abstract legal question. A -court of equity should not exercise its extraordinary powers where there is no grave danger-of impending injury. Bare fears of injury will not authorize such action. Elam *65v. Elam, 72 Ga. 162 (2). “Injunction is extraordinary process, and the most important one which courts of equity issue. It is well denominated ‘the strong arm of equity.’ The writ ‘is not ex debito justitias for an injury threatened or done to the estate or rights of a person; but the granting [of] it must always rest in sound discretion, governed by the nature of the case.’ Enfield Toll Bridge Co. v. Conn. River Co., 7 Conn. 50. As is said in another case: ‘Injunction is not of right but of grace; and to move an upright chancellor to interpose this strongest arm of the law he must have not a sham case, but a well-grounded complaint, the bona fieles of which is unquestioned, or capable of vindication, if questioned.’ Sparhawk v. Union Pass. Ry. Co., 54 Pa. 454. ‘ There is no power the exercise of which is more delicate, which requires greater caution, deliberation, and sound discretion, or [is] more dangerous in a doubtful case, than the issuing [of] an injunction.’ Bonaparte v. Camden & A. R. Co., Baldw. 218 Fed. Cas. No. 1,617.” Cullman Property Co. v. Hitt Lumber Co., 201 Ala. 150 (77 So. 574, 577).
It may be argued, however, that, notwithstanding all that has been said to the contrary, a court of equity will intervene, because the attack on the ordinance is “en masse.” This court has said that equity will intervene to avoid a multitude of suits by establishing a right in favor of or against several persons which is likely to be the subject of legal controversy. In Smith v. Dobbins, 87 Ga. 303 (13 S. E.496), this court has ruled: “Where several executions in favor of different plaintiffs have been levied on the same property, and one person has filed, in resistance to each levy, a separate claim, and the claim cases thus made are pending in court, all involving the same question, and it being one upon the decision of which the subjection or non-subjection of the property to all the executions depends, an equitable petition will lie in favor of the claimant against all the plaintiffs jointly, to bring to trial all of the claims together, and dispose of them by one verdict and judgment.” This has been followed in a number of cases. However, the reply to that argument is that not one of the petitioners in this case has been arrested in any criminal proceeding, and not one of them shows any impending injury due to the issuance and levy of any execution on his or its property. Therefore, the dangers being purely fanciful, or bare fears, and the statement in the *66petition being merely a conclusion, the jurisdiction of equity will not intervene because a number of persons instead of one have expressed such fear or apprehension. If it were otherwise, the jurisdiction of equity could be invoked at any time against any law of the State of ordinance of any city where no citizen has been molested civilly or criminally, merely by joining several persons as petitioners. It may be argued that when the answer is considered, the intention of the municipality to enforce the ordinance as alleged in the petition is sufficiently shown. The reply to this is, first, that the answer only admits such facts as are properly and legally pleaded in the petition. In the present case the allegations as to criminal prosecutions and the sale of property are alleged merely as conclusions. In fact, the prayers make absolutely certain that no executions have been issued, and therefore no sales were contemplated, and that no arrests had been made. Secondly, the court rendered a judgment formally overruling the demurrer, and error is duly assigned on that judgment in the bill of exceptions, it being insisted therein that if the court had rendered a judgment sustaining the demurrer it would have been a final disposition of the case. Of coitrse the admissions in the answer can not be relied upon to aid the petition against the attack of the demurrer. This dissent is meant to consider only the assignment of error with regard to overruling the demurrer. If the court erred in that judgment, all subsequent proceedings were nugatory. For these reasons the writer feels compelled to dissent from the judgment rendered by his learned associates.